Case 3:14-cr-00175-WHA Document 1008-3 Filed 02/06/19 Page 1 of 4




                      EXHIBIT C
      :tqj o -r
      iTE          E
      ;'6'fi a          eag6 i*g++R
      =d':!             r-g f :'qa n-I                 t
      3 - >=
      o o   -_r         *n,HgJ5di'3
      E P 9.,,6
      <:        -rd
      aOr-
      Oe(D-
      -ff!l=-.92 J
                                                                @
      i*Eg
               iffifiifiE EI
      3'+='
      -5.o*
               igas[19flq
      @;jo5
      ol o0
         =
      6'd.         E
               r+[ i**a};
      3  8a'=  frix fE I +f
      s= o !a
      .d F?='6
               -* ee i ngr ilr
      sa*"
      orDEH
      o $9 E
      i3  *n            si:ein*Ei
      H'Io a
      igg-=             1+c   iar;.i;
                        rs*sBig.+E
          ili*
          =
              Jo
          34='
             +lD
                        ilc
          -a
          :A                =t;$[]
          o'q=oail      e[r3Eqgr*
          3(D6          s.ai+sEi15
          oIa           9- il " q
         :Ep.                         = -j-'
                   0,
          f   5l
          i(Df          Ie+trls*   3
          il:e           I    X.5P
                              -.
         r    Ii
          TC)      Cr    tiggaE $ i
         iorH9           ?f*+9;E'a
                         lDGn,50--5
         -o,=.F
         , (Dgtt=.       *H   as;'F#3




                                               n
                                               t^)
                                                           VI
                                               -
                                                           o
                                                           vt
                                               H           Vt
                                                           I'
                                               Ot
                                                                    Case 3:14-cr-00175-WHA Document 1008-3 Filed 02/06/19 Page 2 of 4




                                                   I
                                                           o
                                                           I
                                                           J
                                                           E]
!                                              7
o                                              (^)         N
m
I
z                                              J           o
ID
.Tt
t                                              ts          H
o
o                                              {           {
o
o
o
.A
OtH
{o)
                                                                                                        a
                                                                                                                 F                                                                               Risk
                                                                                                                 TA            .*"*,,,;l                                Risk Score
          aaal.              .....6                                               aa-                                                                                                       Status
          ^__o                                                                                                   0)
          B' #arF       E
          am o
          nr9= *=
          +oJO
                         B-B*se3
                        oeUBii3EE
                        R;daas:'6'
                                                                                                                 a.
                                                                                                                 (.)
                                                                                                                 o                                          F
                                                                                                                                                            CN
                                                                                                                                                                    r          01
                                                                                                                                                                               NJ                       }j
                                                                                                                                                                                                        Ol
                                                                                                                                                                                                              il
                                                                                                                                                                                                              IiI
                                                                                                                                                                                                               +p9z
                                                                                                                                                                                                                                @

                                                                      firgr[3$[                                                       o                                        LU          o                   6diol@
          (u<                                                         o-ooo;:roo
          =39r
          ,-rt o o                                                                                               g                                                                                             BTqil
                                                                                                                                                                                                               66.1-l-
                                                                                                                                                                                                                                H
          aY,-$                                  ifi  [                tBafr3Efr                                 E'                                                                                            *$+r la
                                                 ii'3        6         -()taq=i:Vl                               5
                        *E9.8s *tai
          o g_ii   o_   "=                                                                                       o                                                                                             3h*p l>
          il:to                                                        ESeH_o;                                   o                                          ts                 {(o                      l,r        iliir        Uo
                             i B s G ;€ f                                                                        n                    o                     \]                 ts                       \i
          :r0(D                                                        s=:H55',                                                                                                            o                       H!      i t3
          ="'3=
          6gq{,                                                            d'r'<.                                gt                                                                                                oX<  lo
                             * ii *ql3 3 $H                            1.T.&.                                                                                                                                      o< o to
                                                                       E  i; 3. q g                              o             .r.r.x                                                                              +3 lo-  f;
                                                                                                                                                                                           r"rR,                   d og         l(D
                             * Pa q'# *i
                             A         s:                              3d=€9ts                                   oII                                                JSE9
                                                                                                                                                                    \o+-o-:.
                                                                       to-e+==.                                  o            rn o --t -o.€                         o'otl(                 =:1,                    PX3
                                                                                                                 o                                                  i6(fO                  rsr
                             $9SA*:                                                                                                                                 uJ--                   !*                      BF
                                                                       H1i33r                                                 ; 4 q Bff 8                           t96o                   u;o='E                  Oe
                                     HEI                               ii.€uttsl
                                                                       n    OT,         o o, !l                                                        ga           !*t   cr+              0-ii8
                                                                                                                                                 H                  o\@oh                   JO!
                                X iSaA                                                                                        E                                                            gq
                             :I O-E
                                                                                                                                      i                             o P-<            5          :r
                                                                                        i;*                                                                                                ar.i    ='
                                                                       a1 o,                      :!
                              q *.=, I +:                                                                                          =
                             -c-;*.Ootu                                -1x 3                                                  33E6is'                               -1+Tll,
                             o-O+^{                                    ^-oQmL--J'                 g                           -Yt-J:'SO                             E3  NH                       io
                             t;Ooa-Y^                                  U_r"    il'{                                           oi5'=orgo                                                    oo=
                                                                                                                                                                                           =
                                  -*oif                                ogo=fDa            =                                   jo=3)7                                H.frl?                       -o
                                                                       :, = -o-5    o                                         j.-(Do,*o                                    oa I            5'o
                                                                       oo€     l*ro                                                                                 =cd                    f!ogOO
                             1i;'t3;                                                                                          ,ili=E"E€                             ;of,4;                 6
                             6 a 6i r+                                                                                                                              ii ::: a-5             qqft
                                                                       ,mlig-K[_                                              iIE+iE       BDsE                                            <O!        Ol
                                                                       F=.=gdX                                                Do                                                           ='a@
                                                                                                                                   f.oa --                      =                          'u d       lD
                             titIi;                                    6*go.H&ii                                              rD r O^{O    !x t!
                             E-   5B
                                ;q i                                                                                                          o,                                     €     P sa
                                                                       ; ee3 rg                                               fl r;dg1 6-        tJ                                        do3 u
                                                                                                                                                                                           oa!
                                                                       too-19=;'                                              ; F < -J} 3g:?                        d-ua                   rDc<
                             t *iEia                                                                                          rD3'        oJ.

                             =(rrD     ^-
                             :.i+oo-!loJ
                                                        l:             6
                                                                       I
                                                                            3.s:.;;.
                                                                            f  r goq                                          1oi i                                 gE!;                         a'.
                                                                            =
                                                                       ooo.)Sr-                                               gof  o                                ooL)
                                                                                                                              nq,:f                                                              -oJ
                                                                       -6)=o='=                                               Jf          or                        9E;S                         :.   rD
                             rA a * fr q                                                          q                                                                 -.im4
                                                                                                                                                                    oo-*                         $or
                                                                       fi   EH          AE                                         3H
                                                                       l@.tl='a                                                                                     *:    qd                     ag.
                               rg 3 + 3                                !*oc;'Jo                                                                                     rdlorq:
                                                                                                                                                                    h'fDr
                             :Qbo35'*                                  ro::"or:]                                                                                                                 Eo-
                             diocoro                                   o"o: a             dq                                                                        ^Q+u
                                                                                                                                                                    r,? ,i           c:)
                                                                                                                                                                                                 ooJ
                                                                                                                                                                                                 -o:
                             OO-.+f.on                                                                                                                              $-rD.'.='                     oo-
                                                                       gql                E;                                                                        lrd*r:                        1*
                             lfr
                             r-
                                 g3;3                                  ;U3                d='                                                                       e9#LJ                        to
                                   (J--
                             m tu llo                                  J-iOa<                                                                                       rD   o<
                                        ='       F(U                   A'='-:f(D                                                                                    :f^aro                       E$
                             i,                  o.t:l                 i-:o-+
                                                                       -Hll)@6                                                                                                                   g.d
                                                                                                                                                                                                 =oJ
                             o\                                                                                                                                     fi >s *A
                             ^-D(D
                                                                                                                                                                    'To*
                                                                                          X       a                                                                       ;oc
                                                                                                                                                                          frPo+                  od
                             1                   tsa
                                                 rr1*
                                                                       ;: r
                                                                       ooU                                                                                                nhO                    o,+
                             :rDo:                                     o=o-               7=
                                                                                          ='i.
                                                                                          rD                                                                              o (m       ,JJ         :, fD
                              --u
                                                                       i'o o                                                                                                                     0- oJ
                              o                  do                    fii=               ;                                                                               a st-.(
                                                                          6'='            5                                                                                                      o€
                             BS                                             fO                                                                                            Te         3           :f
                              oI
                              o-s                                              Ln         o"                                                                                                     a
                                                                               o
                                                                               \o
                                                                                                                                                                          E-.;
                                                                               o\
                                                                                                                                                                                                      _J
                                                                       r)                                              7t                                                                               7
                                                                       o                                               l,r)                                                                             (rl
                                  o          m cL
                                             >rc r)                    3                c o a o-o
                                     =r
                                  9alP=d9                              E.               il3d99                                                  *q5P3r3+a'9                                             g.
                                  d-aorDJ!-1.+                         o,                                              (D
                                                                                        CqHP6                                                   g '- i e +e { 6 }
                                  :-l        :   -:.E            i'                     :.0O 15 :4 r                   or                          =                                                    o
                                  Efr3EdB5                                                                             vl                       rr=*nerfr-€3                                            o,
                                                                       .D               3a3eE                          o                        =c'-.oCitif:ni-
                                                                                                                                                #=Qo'=59\o-4.
                                  33f3sEg                                                  6H.E;
                                                                                           q5 6                                                  q'il=Alil[Baa
                                                                                                                                                JE^^v-{D-
                                                                                                                                                                                                        o
                                  1roE'=     6-o                 Y     o
                                                                       qr                                   ='         o
                                                                                                                       f|
                                  ;'ioiCf+f,O aE                       a                                                                        Qd=ri3qaj'da'
                                  5'13 = a'O                           o                   i*ni
                                                                                              ^    E;       V          U!
                                                                                                                                                                                                                                      Case 3:14-cr-00175-WHA Document 1008-3 Filed 02/06/19 Page 3 of 4




                                  339'isFff                                                #985                                                  qE.3 FsIb.E.p;.
                                                                                                                       o                        ;'HQsrD-=.n;
                                  56rE33+                              a
                                                                       6
                                                                                           E1il;                       N
                                                                       g
                                                                       UI
                                                                                                                       o
                                                                                                                       ts
                                                                                                                                                IE]i'qi+=;I
                                                                                                                                                6?df o';31
                                                                                                                                                o9oror=o-:=
                                                                                                                                                                                           :r
                                  igasEBE                                                  idsa                        {                                                                   =
                               338           ge-i                      o                   R 3 q{
t                              de4                  fl@          'o    N
                                                                                           iri===                                               il+*:-sgE;
                                                                                                                                                -'--hCoux
                                                                                                                                                                                           5
o                              0qrD
                               a(.:6U o                          l     o
                               0f;:                 6            0!    F                   EE-                                                               .[
m
I                                                                                            Y
                                                                                                        [:tt f                                  i*3r=;;'f
                                                                                           -.
z                                 ddE i i                                                  e-; a a                                                    (,
                                                                                                                                                fi g ?Hae 1*a
                                                                                                                                                                    -.
                                                                                                                                                                           F     U
tD
.Tt
                                                                                           fieEE                                                                                           q                         e
                                  anE
                                  oo:lq  8 t                                               +€ :r l                                                 ;il       = E';d3
I
o                                 E-3+s.                                                   aa
                                                                                           UA               6                                         fia      -*6'd                       l.                        m
                                                                                                                                                                                                                     -t
                                             cr=o                                                                                                     ii;                                                            CL
o                                                                                          a5'                                                                   i88                       6'.
o                                            9-*                                                                                                      O6'ilIco                                                       {r
                                                                                                                                                                                                                     rt
o                                            iilo                                                                                                     f -.                 +*        !     3.                        r.!
o                                                                                                  q                                                  ;'1                  il-=H 3
I     n                                                                                                                                               F                                                              o
Or    **
N
N
6
               o 9'
               r+                                                                                             E    r)   E        a                         METRICS                         OE             D !
               :d                                                            ,--lopB                                    D        6'                                                               '
                                                                                                                                 F    <@                                                   5  i
                                                                                                     9e            o
                                                                                                                   5             0                    ;co            ;fl                         mF
                                                                                                                                                                                           d -*<L3F
                        a.i 6-=afi B                                                                               a!   c        o                                   3o                    oo6tuX
                                                                             ii3"E               "-aPP=i                                              ;o                                   f              O o       ii
                               g +o
                     io =rgqqs=:E                                                                                                                                                                   =
               i1                                                                                                  \]                 ='E             ro               oe-



               :
                  i       s -='3
                         si * =ce i 3u?E-3i3q t
                          i{ i:;3.x cS iESqqEiF€?
                    tssii13
                 [: {;EE               ilxB=lEriq
                                                                                                                   @


                                                                                                                   o
                                                                                                                        o
                                                                                                                        NJ
                                                                                                                                 o    o6
                                                                                                                                      ?E
                                                                                                                                      J5
                                                                                                                                                      =. <
                                                                                                                                                      14lD
                                                                                                                                                                     o=
                                                                                                                                                                     =
                                                                                                                                                                     6- 6'
                                                                                                                                                                                           x;1ai
                                                                                                                                                                                           =E P.i;Tl
                                                                                                                                                                                           S..D 3: A
                                                                                                                                                                                           of,o=o
                                                                                                                                                                                           o< clq:
                                                                                                                                                                                                                         il
                                                                                                                                                                                                                         ;;"r      a
                                                                             loENaaoO-t.)                          P                                  =o
                                                                                                                                                      ^lr
                                                                                                                                                                     di                                                            l@
                                                                                                                   \J
                                                                                                                        o                             YC             *z                    o,'^ o1."                               lo
                                                                                                                                                                     6C                    L^J=                                    lo
                  i 3ia:El     tnZ                                                                                      Ol            63                                                                                           lr
               C                       i 1[1il3;8ts $                                                              o                  oO
                                                                                                                                                      E{-'           r)l                   Ei5a=
                                                                                                                                                                                           @!0.d6'                                 l*
                                                                                                                        o                             ='             !q                                                            lo
          I t<       s AHgEEE                        ri                                                            5'                 ="
                                                                                                                                      q3              =o
                                                                                                                                                      o6             CO
                                                                                                                                                                     .)r                   ir<90                                   l>
                     E                               ^-== >                                                                                           .29                       eo           ru60
                       =.8'6';ts=                                                                                       f
                                                                                                                                                      _o                                                                           m
                                                          =                                                        o                  .-i                            o-                             il?        €                   l(D
                                                                                                                                                                                6',>
                                                                             iI #giEfifi:E.B
          '"si       t E+d'=lE i:                         d                     +58;+EHc'
                                                                              : ii < q+iPt!            1-'t             o             oJ_             =*€                                                                          l=
                                                                                            -.                                                                                  eil                                                lo
          rd"a
                     e 3:gE=-I :?2                                                                                                                                   Y{
                                                                                                                                                                     6O         OE                  i".i o                         lo
                                                                                                                                      =_m             EC                        +i.                                                la
          F*                                                                                                                          d:                                        E6                  oo=
                                  iEE9G<PH+                                                                                           oa                             qe-
                 &s1E'*s +1 = iiHHilEEHg
             i9FE6=-6ol-{                                                                                                                                                                           eal                            lo
                                                                                                                                      \O+             =g                                                                           lo
                                                                                                                                      Jl              Oi                 ilg'                       o:o
           C e.  6 ! -=Ad6; n e -
              r id-e.6sE.       o                                                                                                                                    Pr
                                                                                                                                                                     1'< q3.
        D4>a     oniiS=4.   ==                                 tr|                                                                                                   o!L
                                                                                                                                                                     p<                             =t    =
                                                     =e
                                                     ;oE       O                                                                 (,                                                                 idcD
                          : >          o-X I                                                                                     o    -o                             5P '\ao4-                      6 r-
        *i'6i                                                                                                                                                                                       6=i;'
                                                     qE
                                                                         i: BAilqE;iE
                                                                             =>oLEm(!E                             -\r !         6"         !         fd
          t    H-'
                          H= B=3                               E                                                                                                     u=l                            ad
                                                     ts-5:Q               iEE}-fiEEF                                                        Q.        oo                   o    o
               L6                                                                                                                           il        r6                                            a
                                                                          i=ii         o1.5P                                                                               5'
                          9++6                                                                                                              o
                                                                                                                                                      ;{                   9.   s                   T=
                                                                                                                                                                           g
                          4i =i=
                             o3r                     qE                                     ErEq                                 r                    ail                  o
                                                                                                                                                      J6                   l
                            i of 9                                                          HgAq                                 s.                   Oo
                                                                                                                                 :!
          o =:f:6hj alg iee i;[fr                                                                                                          =
                                                                                                                                           o          -=                   o
        tEf!        s5i     id3[
                            I ni:
                                                                                            Qfia=
                                                                                            :-=                                                       do                   f               e6E>8
                                                                                                                                                                                           tlocg
        PEdI     g qoo        <   d
                                  ,^                                                            H;                                         o          uB                   c               hllEdl!.
                                                                                            ^-'r-o
                                                                                            iaa)@o                                                                         o               Lajq,d
        ;d {!                                                            ''                                                      n
                            tq                                                                                                                                                                            f
                                                                                                                                                                                                               -@
                                                                         i o=* ;+
                                                                               i f               P-og_             u    fr
                                                                                                                                 o        -o               6'              €               =
                                                                                                                                                                                           oo-<>u   ^
                                                                                                                                 3         q                                               o:'^:6
                                                                                                                                                                                           oJil-l!i-o
                                                                                                                                                                                           z        J-         o    f

               o                                                         :
                                                                         I i           o  oorE$t       =                                                                              IJ
                                                                                                                                                                                           6d;6'*
                                                                         i                ooEi
                                                                                       96ma            o                                                                              o
                                                                         ,             =
                                                                                       I               iJ                        c-    6                                        SH         *,,ilP lY
        !,id1  I                                                                          =+                       u    J                              N                                   o*lai
        xa -i; c
                                                                                                                                       r               ro
                                                                                                                                                                      6
        o:ii   e                                                                                      €                                                {o             A         P=
           *;{                                                                         ' ;g                                            ;e                                       ;g         d#;3
               s@ o=
                                                                         ji                                                                                                           o
                                                                                                                                                                                      =.   *u*-
             ic!{
               d_E
             ' e iF
                     ri+l                                 E
                                                                         l6r+
                                                                                            s3 ;o                                -t                                                        ^J=J
                                                                                                                                                                                                    o g,oq
                     s: E                                                                   65                     Ol   !        c     @                                                   =
                                                                                                                                                       N
                 =.E       ij                                                               uo         Y                                                                                   d35d,
                                                                                                                                       }J              u                        c'ts
         oe                                                                                            q                               u               !                        &H                        O ?
                                                                                                                                                       N                        Oo)        -O
        D4.a         Ct                                                                     s8
                                                                                            om         3                                                                                   i o.q f.
             ?EHa:5sI tni rI                                                                5ff
        i a *;       o      =gEg=oJM.                                    ,                            c                                                                                    ;o9o-
                                                                         :or=                                                    n
        'iFi         E      dflrg;+fE                          a                            od=.      )            oo,P                o               €              o                           mJO
          q{         e      ii'6'_==iBri                       I         'i                 09         d                                                              l         =3
                                                                                                                                                                                o9
                     @
                                                                          r                 +r         $                               o
                                                                                                                                       =               o              o                             =.*o
                                                                                                                                                                                                    a:         o
                     3
                     v      HqaE;s3;8                                    'oo                s[         +                                                                                            Yoo
                                                                                                                                                                                                    i@ +
                                                                                                                                                                                                    -o:
                     F                                                   "c                                             !        o               =tf
                            Bc:E 83E Z !                                                                                                                                                                  iiJD
                     o                                                   i9                                                      +               ddd                                                =
                                                                                                                                                                                                    E:o
                                                                                                                                                 ooo
                     ts                                                                                                                          600                                                .f6'
                     {           lBs ;Er                       3
                                                               U,
                                                                                                                                                 o- o-          o-                                  o-f
                                 X=o i']+=                                                                                                       < l<
                                 ---             '='1                                                                                            o !:
                                                                                             =sil:Je                             !l                                                                 -ud
                                                                                             !--'e                                                                                                  o
                                 iii             *EB                                        %E',i4qE'                                            =*\
                                                                                                                                                 6-d il                                             =
                                                                                                                                                                                                    c
                                 8Eg             d;E                                                                                             * to-
                                 ;=1             +3E',                                      <::.c=o
                                                                                            ==4aE't,-
                                                                                            !-=+?o                                                                               o
                                 o P:            lD \6 B                                                                                         ,=;                                                ra6(4(,
                                 L>!             o.o-r                                       -O                                                                                  o
                                                                                             :='=Po3=                                                                            5                  X!.lfoi
                                 6=a iafr                                                                                                        o 33                            o
                                                                                             =.oirg!-                                                                            ID
                                   e   ;<q                                                  :J;d66'                                                                              m
                                                                                                                                                                                                  6 s=#
                                                                                             re8!5dgt                                             ooo
                                                                                                                                                  r^a                            E-
                                                                                                                                                                                                  d*E=
                                                                                                                                                                                                  *iii;o
                                                                         I                   -a!@=                                                                               o)
                                                                     I                       i;!.             1             -=                                                                    3 *='z
                                                                         I                                                                       '<-d d
                                                                                            *95'6                                                                                0)
                                                                                                                                                      x                          d,               I l: E
                                                                         I                  -ae                                                  =#                              o
               .5                                                        I
                                                                                            n_?!                                                 iD*H
                                                                                                                                                 f     n        u'                                3"E E.E
                                                                                                                                                                                                  q.j'io
               *E                                                                           o<<a
                     E                                                                                                                                                                            o
                                                                                                                                                                                                  o===-. I {1
                     2      t3=3q#sil                                                                =.!o
                     o                                                                                                                           <7                                               oQ{o
         aiS                dF+€                                         I                           qd'{.
                                                                                                     ==E
                                       Eai t
                            Q +D o oXl X                  o                                          6f-                                         o6'                                              qzi o Q
         :!o         -l     lc-.a:o=*-
                     a      -':1       q!Hsiia                           I
                                                                                                     -uo
                                                                                                     6=!                                         d';
                     F                                                                               oic
                                                                                                              ";
                                                                                                                                                                                                    x3i*
                                                                                                                                                                                                  ij6q"
                     o                                                   I
                                                                                                                                                                                                                                         Case 3:14-cr-00175-WHA Document 1008-3 Filed 02/06/19 Page 4 of 4




         =E
         43
                            € [+s            3i      Ii                                                                          3
                                                                                                                                                 Io                                                 &"         d
         6r          r                                                   I                                                       o
                     o      -3E=E+:E; -                                                                                          d                                                                  oio
                     3                                                   I                                                                                                                          c=<
                     E-     ;BqEF,                             x                                                                                                                                    otuO
                     o                                                   I                                                                                                                        5+i.
                     6                                                                                                                @                                          o
                            FiTEBg
                            o:==.=<                                                                                                   !,               p                                          H'5 s
                     r                                                                                                                                 !                         {
                                    =*!:;ni d                                                                                         @                !                                          9ro
!o.                         a'*[3sd                       5 E2"                                                                                                                  Io               !{g                          t
oE$ 8i               o      lPqgf'[                       tr             I
                                                                                                                                                                                                    ;i-+ @
                                                                                                                                                                                                         =e:|.
m
!                                                                                                                                                                                                   6E9                  (ra.) N
zi=1.+;              {      6H*t*3                                                                                                    o                p
                                                                                                                                                                                +o
                                                                                                                                                                                OP                  .3e;                 q93
                                                                         I                                                            :                u              u
                                       i'                                                                                             u                                                               _6a                cd!
@:=i                                                                     I
                                                                                                                                      >R                                        *:                        tD-            oci
'l1r:i                                                                                                                           (1                                                                       xo
                                 f:aei :                                 I                                                       o                                                    o
.     5E                                                                                                                                                                                                 t,o
O:; =          Y                 *6
                                 H-srai.B
                                     d<          o       f,'                                                                                                                                              oE
O1+r                                       E             =
                                                         E               I                                                       o                                                                        o=
                                 9 a'd =                 'c                                                                           I                                         qH
oqEg                                    _
                                                                                            o                                    6    !                                                                   O'v
                                                                                                                                                                                                          =.9
o3" q                            6
                                 =.{.==3   0              f                                                                      0,   6                o              O         o{
                                 rt9 == l-                                                                                                                            |n
o                                                                                                                                E                     o                        t8
l(,.1                                     ^a3
                                          =<o
                                          I<.<                                                                                                                                  1<                                        o
OrS
N
t\,
(o
